Citation Nr: 1218673	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a left knee injury.

2.  Entitlement to an effective date earlier than September 29, 2006 for the grant of service connection for residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran has verified active duty service from June 1988 to November 1999.  His DD Form 214 also shows one year, nine months, and 21 days of prior active service, as well as four years, five months, and 25 days of prior inactive service.  A November 2004 VA Request for Information form notes that the Veteran's service had been modified to reflect service from August 1986 to November 1999.  In all of the rating decisions of record, the Veteran's dates of active service are listed as being from March 1982 to September 1982 and from June 1988 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for residuals of a left knee injury, and assigned a 10 percent rating, effective September 29, 2006.  The Veteran appealed the initial 10 percent rating and the effective date assigned for the grant of service connection.  

The Board notes that in his April 2009 VA Form 9, the Veteran requested a hearing before the Board.  However, in correspondence received by VA in April 2010, he indicated that he wished to withdraw his request for such a hearing.  He has not requested that the hearing be rescheduled.  Therefore, the Board hearing request is considered withdrawn. 

The issue of entitlement to service connection for a right knee disability, to include as secondary to the service-connected residuals of a left knee injury and/or the service-connected right ankle tendonitis residuals, has been raised by the record, but has not been developed for appellate review.  Therefore, this issue is referred to the RO for appropriate disposition.  

The issue of entitlement to an initial rating in excess of 10 percent for residuals of a left knee injury is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In August 2009, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal for the issue of entitlement to an effective date earlier than September 29, 2006 for the grant of service connection for residuals of a left knee injury.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with respect to the issue of entitlement to an effective date earlier than September 29, 2006 for the grant of service connection for residuals of a left knee injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran in correspondence received by VA on August 7, 2009, indicated that he wished to withdraw his appeal of the issue of entitlement to an effective date earlier than September 29, 2006 for the grant of service connection for residuals of a left knee injury.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue.

ORDER

The appeal of the issue of entitlement to an effective date earlier than September 29, 2006 for the grant of service connection for residuals of a left knee injury is dismissed.


REMAND

Since the September 2010 supplemental statement of the case was issued, the Veteran submitted employment records and medical evidence indicating a worsening of his left knee symptoms, and of the increasing impact the service-connected left knee disability has had on his employment.  Although he waived his right to have such additional evidence considered by the RO in the first instance, this evidence shows a worsening of his left knee disability in terms of the way it impacts his ability to accomplish his job duties since his most recent VA examination in May 2010.

As such, the Board finds that a remand is necessary in order to schedule a new VA examination to ascertain the current severity of the Veteran's service-connected residuals of a left knee injury.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).  

The record reflects that the Veteran receives treatment through VA.  Therefore, any current VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The record shows that the RO has not considered assignment of an extraschedular rating for the residuals of the left knee injury.  Therefore, the Board finds that a remand is also warranted for specific consideration of whether referral is warranted for consideration of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b) (2011).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request all VA treatment records dating from November 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the nature and extent of his service-connected residuals of a left knee injury.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests, to include x-rays studies of the left knee must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's service-connected residuals of a left knee injury.  Range of motion testing of the left knee, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished expressed in degrees by use of a goniometer, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 5 repetitions.  The examiner must also discuss whether there are additional limits on functional ability on repeated use or during flare-ups, and provide an assessment of any functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment. 

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected residuals of a left knee injury, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected residuals of a left knee injury.  

The examiner must specifically state whether the Veteran's residuals of a left knee injury are manifested by recurrent subluxation or lateral instability and if so, the severity of such; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; genu recurvatum; and/or ankylosis.  

The examiner must also specifically review the May 2008 VA examination report and explain the meaning of the negative degrees and ranges of negative degrees of extension, to include for the general range of motion testing, the point at which pain set in, and the additional loss of motion due to pain, as they relate to the particular diagnostic code for rating extension of the leg.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The Veteran's claim for a rating in excess of 10 percent for residuals of a left knee injury must be readjudicated, with specific consideration of whether referral is warranted for consideration of an extraschedular rating for the disability pursuant to 38 C.F.R. § 3.321(b), based upon a review of all evidence of record.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


